                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7     FEDERAL NATIONAL MORTGAGE                              Case No. 2:17-CV-2033 JCM (VCF)
                       ASSOCIATION,
                 8                                                                                ORDER
                                                              Plaintiff(s),
                 9
                              v.
               10
                       BFP INVESTMENTS 4 LLC,
               11
                                                            Defendant(s).
               12
               13
                             Presently before the court is defendant BFP Investments 4 LLC’s (“defendant”) motion for
               14
                      reconsideration. (ECF No. 46). Plaintiff Federal National Mortgage Association (“plaintiff”) filed
               15
                      a response (ECF No. 53), to which defendant replied (ECF No. 59).
               16
                             Also before the court is plaintiff’s motion for entry of judgment. (ECF No. 45). Defendant
               17
                      filed a response (ECF No. 47), to which plaintiff replied (ECF No. 54).
               18
                      I.     Background
               19
                             The parties are already familiar with the underlying facts of this case. See (ECF No. 44).
               20
                      Therefore, the court need not recite them again herein. However, the court will explain the relevant
               21
                      procedural history of this case that has led to the instant motions.
               22
                             On April 27, 2018, the court entered an order granting summary judgment in favor of
               23
                      plaintiff on its quiet title claim. (ECF No. 44). However, due to a clerical mistake, final judgment
               24
                      was never entered as a result of that order, and the case was not closed.
               25
                             Thereafter, on May 22, 2018, plaintiff filed its motion for entry of judgment. (ECF No.
               26
                      45). Then, on May 25, 2018, defendant filed its motion for reconsideration. (ECF No. 46). The
               27
                      court now considers both motions.
               28

James C. Mahan
U.S. District Judge
                1     II.    Legal Standard
                2            A motion for reconsideration “should not be granted, absent highly unusual
                3     circumstances.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880
                4     (9th Cir. 2009). “Reconsideration is appropriate if the district court (1) is presented with newly
                5     discovered evidence, (2) committed clear error or the initial decision was manifestly unjust, or (3)
                6     if there is an intervening change in controlling law.” School Dist. No. 1J v. ACandS, Inc., 5 F.3d
                7     1255, 1263 (9th Cir. 1993); see Fed. R. Civ. P. 60(b).
                8            Rule 59(e) “permits a district court to reconsider and amend a previous order,” however
                9     “the rule offers an extraordinary remedy, to be used sparingly in the interests of finality and
              10      conservation of judicial resources.” Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003)
              11      (internal quotations omitted). A motion for reconsideration is also an improper vehicle “to raise
              12      arguments or present evidence for the first time when they could reasonably have been raised
              13      earlier in litigation.” Marlyn Nutraceuticals, 571 F.3d at 880.
              14      III.   Discussion
              15             Defendant argues that the court should reconsider its previous order granting summary
              16      judgment in favor of plaintiff for two reasons: (1) the court failed to consider its motion for 56(d)
              17      relief, and (2) plaintiff’s “note” was unsecured at the time of the foreclosure sale. (ECF No. 46).
              18      For the following reasons, defendant’s motion is denied.
              19             First, defendant is incorrect in its assertion that the court did not consider its request for
              20      discovery pursuant to 56(d). In its previous order, the court specifically addressed the evidentiary
              21      dispute, and found that it could resolve the pending motions based on the evidence that was already
              22      in the record. (ECF No. 44 at 7–8). Accordingly, the court holds that defendant is not entitled to
              23      relief based on this argument.
              24             Next, defendant argues that the evidence in the record does not support a finding that
              25      plaintiff had a secured interest in the deed of trust at the time of the foreclosure sale. (ECF No.
              26      46). However, the court finds that this argument simply rehashes a similar argument that the court
              27      considered in its previous order.
              28

James C. Mahan
U.S. District Judge                                                   -2-
                1            Indeed, the court found that plaintiff in this case had presented nearly identical evidence to
                2     that presented in Berezovsky v. Moniz, in which the Ninth Circuit held that Fannie Mae’s business
                3     records regarding the loan’s servicing and acquisition history, along with a declaration explaining
                4     the records, adequately evinced Fannie Mae’s property interest at the time of the foreclosure sale.
                5     (ECF No. 44 at 7–8). See also Berezovsky v. Moniz, 869 F.3d 923, 932–33 (9th Cir. 2017).
                6            Accordingly, the court finds that defendant has not presented sufficient grounds for
                7     reconsideration of the court’s previous order. The court will therefore deny defendant’s motion
                8     for reconsideration. (ECF No. 46). Additionally, because the court finds that defendant is not
                9     entitled to reconsideration, the court will grant plaintiff’s motion for entry of judgment. (ECF No.
              10      45).
              11      IV.    Conclusion
              12             Accordingly,
              13             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendant’s motion for
              14      reconsideration (ECF No. 46) be, and the same hereby is, DENIED.
              15             IT IS FURTHER ORDERED that plaintiff’s motion for judgment (ECF No. 45) be, and
              16      the same hereby is, GRANTED.
              17             IT IS FURTHER ORDERED that plaintiff shall prepare and submit a proposed judgment
              18      consistent with the foregoing within thirty (30) days of the date of this order.
              19             DATED March 13, 2019.
              20                                                    __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -3-
